Citation Nr: 1014832	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  91-55 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
chronic pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested, with fibrothorax, pulmonary hypertension, 
and pleural plaquing.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested, with fibrothorax, pulmonary hypertension, 
and pleural plaquing prior to November 29, 2001.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU) prior to November 29, 2001.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to October 
1947.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, the Veteran had a video conference 
hearing with the undersigned Veterans Law Judge at the RO.

In an April 1999 decision, the Board decided that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for hypertension, but denied the 
reopened claim.  The Board also denied the Veteran's claims 
for an increased evaluation for chronic reinfection type 
pulmonary tuberculosis and TDIU.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 order, the Court 
vacated the Board's April 1999 decision and remanded the 
claim to the Board for action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a May 2002 decision, the Board again denied the three 
claims noted above.  The Veteran again appealed the Board's 
decision to the Court, which vacated the Board's May 2002 
decision and remanded the claims to the Board again.  The 
Board subsequently remanded the Veteran's claims to the RO in 
July 2003.  

Following the Board's July 2003 remand, the Veteran perfected 
an appeal of an April 2004 decision denying service 
connection for pleural plaquing due to asbestos exposure.  In 
a March 2009 decision review officer decision, the RO granted 
this claim by including pleural plaquing in the service-
connected pulmonary tuberculosis disability.  Hence, the 
issue of entitlement to service connection for pleural 
plaquing due to asbestos exposure is not before the Board on 
appeal.

The March 2009 rating decision included both pleural plaquing 
and pulmonary hypertension in the service-connected chronic 
pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested, with fibrothorax and increased the 
disability evaluation to 100 percent from November 29, 2001, 
the date of an echocardiogram showing findings suggestive of 
pulmonary hypertension.  In a March 2009 Supplemental 
Statement of the Case, the RO recharacterized the two rating 
issues as entitlement to an evaluation in excess of 20 
percent for chronic pulmonary tuberculosis, reinfection type, 
moderately advanced, arrested, with fibrothorax, pulmonary 
hypertension, and pleural plaquing prior to November 29, 
2001; and entitlement to a TDIU rating prior to November 29, 
2001.  

Several other post-remand matters warrant attention.  First, 
in a statement received in July 2007, the Veteran stated that 
he was filing "a Clear and Unmistakable Error" claim for 
the matter of an increased evaluation for his service-
connected lung disability.  The Board notes, however, that 
the appealed August 1990 rating decision was not "final and 
binding" at that time, as the matter was still on appeal, 
and the Veteran did not identify any specific errors in any 
specific previous rating decisions.  The Board accordingly 
does not find that he raised a valid CUE claim under 
38 C.F.R. § 3.105(a) that needs to be referred to the RO.

Second, the Veteran appeared for an RO hearing addressing the 
issues on appeal in January 2008.  

Third, in May 2008, the Veteran furnished a Notice of 
Disagreement with a May 2008 rating decision denying service 
connection for chest trauma and for left arm pain and 
numbness, and denying a claim for benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002).  In May 2009, the Veteran 
notified the RO that he withdrew his NOD concerning the chest 
trauma claim.  The RO subsequently contacted the Veteran's 
representative in the same month and clarified that the 
Veteran is "withdrawing his appeal for all issues other than 
those that are on remand."  The claims adjudicated in the 
May 2008 rating decision are accordingly not before the Board 
on appeal.  

Finally, the claims file now includes a December 2009 
Veterans Health Administration (VHA) opinion requested by the 
Board, and, in response, the Veteran submitted additional 
evidence and waived RO review of this evidence in February 
2010.  38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record, on balance, 
does not establish an etiological link between claimed 
hypertension and either service or the Veteran's sole 
service-connected disability; hypertension was also not 
present within one year following separation from service.

2.  Prior to November 29, 2001, the Veteran's sole service-
connected disability was not productive of active 
tuberculosis; far advanced tuberculosis lesions; moderately 
severe empyema, with residual marked dyspnea or cardiac 
embarrassment on moderate exertion; Forced Expiratory Volume 
in one second of 56 to 70 percent of predicted value; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity of 56 to 70 percent; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method of 56 to 
65 percent of predicted value; or pulmonary hypertension, 
which was shown as of November 29, 2001.

3.  The Veteran's only service-connected disability is 
chronic pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested, with fibrothorax (added by an April 1998 
rating decision) and pulmonary hypertension and pleural 
plaquing (both added by a March 2009 rating decision); the 
evidence of record does not establish that this disability 
precluded substantially gainful employment prior to November 
29, 2001.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been; hypertension 
was not incurred or aggravated as secondary to the Veteran's 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Prior to November 29, 2001, the criteria for an 
evaluation in excess of 20 percent for chronic pulmonary 
tuberculosis, reinfection type, moderately advanced, 
arrested, with fibrothorax, pulmonary hypertension, and 
pleural plaquing have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97, Diagnostic Codes 6724 and 6845 
(2009); 38 C.F.R. § 4.97, Diagnostic Code 6811 (1996).

3.  The criteria for the grant of TDIU during the period 
prior to November 29, 2001 have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including such cardiovascular 
disorders as hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board finds no evidence of elevated blood pressure during 
service in the Veteran's service treatment records.  The 
Veteran reported in a statement received in August 1982 that 
he had "developed hypertension and other physical problems 
in the last 4 years."  The Board notes that the report of a 
May 1978 VA pulmonary examination did not refer to high blood 
pressure, but did contain a blood pressure reading of 
160/100, and that hypertension of recent onset was noted in a 
VA treatment record in November 1980 and was further 
addressed subsequently.

The report of a November 1992 VA hypertension examination 
contains the opinion that there is no indication that there 
is any relationship between the Veteran's tuberculosis and 
his hypertension.  
        
Subsequently, the Veteran underwent a VA tuberculosis 
examination in August 1995.  This examiner provided the 
opinion that the Veteran "has pulmonary insufficiency and 
cardiac problems secondary to his primary tuberculosis."  

In a statement received in February 1998, B. J. Patel, M.D., 
indicated that the Veteran probably had a right-sided 
increased pressure and pulmonary hypertension as secondary to 
his lung disorder and that there was a secondary effect on 
his heart from the lung condition, which made him restricted 
in physical activity and rendered him unemployable.  

A March 1998 VA medical opinion indicates that the Veteran's 
hypertension was diagnosed in 1991, coincident with his 
treatment with isonicotinic acid hydrazide (a medication 
prescribed in tuberculosis cases).  The examiner reviewed the 
claims file and opined that the Veteran's hypertension did 
not appear to have been caused by his tuberculosis.  At the 
same time, the examiner indicated that the cardiac problems 
were "related and exacerbated by his underlying pulmonary 
dysfunction."   

During his August 1998 video conference hearing, the Veteran 
reported that he was first diagnosed with hypertension in the 
early 1980s.

In December 2009, a VHA opinion was provided following a 
request from the Board.  The doctor confirmed reviewing the 
Veteran's claims file and initially noted that "the 
[V]eteran's case is complicated," with uncertainty about the 
exact date of the diagnosis of systemic hypertension.  The 
doctor noted that the Board's request for an opinion had 
reported that the Veteran had been "treated" for 
hypertension since 1978, and added that other providers had 
entered the diagnosis in February 1999, October 2003, and 
March 2004.  The doctor indicated that, while pulmonary 
tuberculosis and associated lung disorders could possibly 
cause, contribute, and aggravate pulmonary hypertension, 
pulmonary valve insufficiency, and right-sided heart 
problems, these disorders are not causally associated with 
systemic hypertension.  The doctor also noted that the 
Veteran carried a diagnosis of COPD, which could also account 
for elevated pulmonary pressure and worsening of pulmonary 
valve insufficiency.  Moreover, the systemic hypertension was 
diagnosed and treated "way before" the Veteran was treated 
with Isoniazid, from April 1991 to January 1992.  The 
examiner noted that Isoniazid was mentioned to have 
hypertension as a side effect in only a few resources in the 
medical literature, while most do not even mention it; the 
most common side effects were non-cardiovascular in nature.  
Even if Isoniazid had caused worsening or destabilization of 
hypertension, this effect would have abated with the stopping 
of medication.  In summary, the doctor concluded that the 
Veteran's pulmonary tuberculosis, with its associated 
pulmonary complications and the course if Isoniazid therapy 
"did not cause, nor alter the natural progression" of his 
systemic hypertension.

In analyzing the above evidence, the Board is aware that 
there are several VA and private medical opinions indicating 
a causal connection between cardiac/heart problems and the 
Veteran's lung disability, but there exists no opinion of 
record directly linking systemic hypertension to the lung 
disability.  By contrast, the doctor who wrote the December 
2009 opinion provided a detailed explanation of how pulmonary 
tuberculosis and associated lung disorders could possibly 
cause, contribute, and aggravate pulmonary hypertension but 
not systemic hypertension, which is claimed here.  In fact, 
the March 2009 rating decision added pulmonary hypertension 
to the Veteran's service-connected disability.  The doctor 
also found that the Veteran's Isoniazid treatment would not 
have caused a permanent worsening of hypertension and that 
there was no incurrence or aggravation of hypertension as 
secondary to any lung disability.  The Board also notes the 
total dearth of medical evidence linking systemic 
hypertension to active duty service or to the one-year period 
immediately thereafter.  On balance, the Board finds that the 
medical evidence of record weighs against a finding of a 
causal relationship, either in terms of incurrence or 
aggravation, between hypertension and the service-connected 
lung disability.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Currently, the only other evidence of record supporting the 
Veteran's claim is his opinion, expressed in his hearing 
testimony.  He has asserted that this disability was first 
manifest several decades after service, as opposed to being 
continuous since service, and has focused on the claimed link 
between hypertension and his lung disability.  He has not, 
however, been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to secondary medical causation.  His lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension, to 
include as secondary to his sole service-connected 
disability, and this claim must be denied.  In reaching this 
decision, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  Evaluation of Service-Connected Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Service connection was granted for tuberculosis of the lung, 
left upper lobe, moderately advanced, in a June 1948 rating 
decision that assigned a 100 percent disability evaluation 
using Diagnostic Code 6702, effective from March 30, 1948.  
On the basis of the arrested state of pulmonary tuberculosis 
and discontinuance of pneumothorax on July 29, 1950, a rating 
decision in September 1950 assigned the following graduated 
rating, using Diagnostic Code 6724, for the arrested 
pulmonary tuberculosis, chronic reinfection type, moderately 
advanced:  100 percent from March 30, 1948 to July 28, 1952; 
50 percent from July 29, 1952 to July 28, 1956; 30 percent 
from July 29, 1956 to July 29, 1961, and noncompensable from 
July 29, 1961.  A June 1987 rating decision assigned an 
increased evaluation of 20 percent using Diagnostic Code 6724 
from December 3, 1985, on the basis of pulmonary function 
tests of that date showing moderate restrictive defect, a 
marked decrease in lung volumes since November 1985.  The 
Veteran appealed this decision and, in February 1988, the 
Board denied the appeal.

In an August 1990 rating decision that is the subject of this 
appeal, the RO continued the 20 percent disability evaluation 
for the sole service connected disability, then characterized 
as pulmonary tuberculosis, chronic reinfection type, 
moderately advanced, arrested, and denied the claim for a 
TDIU rating.  Later, an April 1998 rating decision added 
fibrothorax to the service-connected disability, but did not 
change the disability rating or the diagnostic code used.  
More recently, in March 2009, both pulmonary hypertension and 
pleural plaquing were added to the service-connected 
disability, and a 100 percent rating was assigned, using 
Diagnostic Codes 6724-6845, effective from November 29, 2001.  
As a 100 percent evaluation is in effect for the Veteran's 
service-connected lung disability since November 29, 2001, 
this decision will focus on the period prior to that date, as 
the Veteran was continuously assigned a 20 percent evaluation 
during that time.

The RO has evaluated the Veteran's lung disability under 
38 C.F.R. § 4.97, Diagnostic Codes 6724 and 6845.  The Board 
notes that the criteria for rating certain respiratory 
disorders were revised during the pendency of this claim, 
effective as of October 7, 1996, but Diagnostic Code 6724 was 
not revised.

Under the general rating formula for inactive pulmonary 
tuberculosis included in the criteria of Diagnostic Code 
6724, for claims where there was entitlement as of August 19, 
1968 (as here), a 100 percent evaluation is warranted for two 
years after date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently.  A 50 percent evaluation is assigned 
thereafter for four years, or in any event, to six years 
after date of inactivity.  A 30 percent evaluation is 
assigned thereafter for five years, or to eleven years after 
date of inactivity.  Following far advanced lesions diagnosed 
at any time while the disease process was active, a minimum 
evaluation of 30 percent is assigned.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc., a 
20 percent evaluation is warranted.  The graduated 50-percent 
and 30-percent ratings and the permanent 30 percent and 20 
percent ratings for inactive pulmonary tuberculosis are not 
to be combined with ratings for other respiratory 
disabilities.  

The Board notes that Diagnostic Code 6845, for chronic 
pleural effusion or fibrosis, did not exist in the Code of 
Federal Regulations prior to the October 7, 1996 revisions.  
The Board has thus considered, under 38 C.F.R. § 4.20, the 
then-extant provisions of Diagnostic Code 6811 for purulent 
pleurisy (empyema).  Under this section, moderate empyema 
with some embarrassment of respiratory function warranted a 
10 percent evaluation.  Moderately severe empyema, with 
residual marked dyspnea or cardiac embarrassment on moderate 
exertion, warranted a 30 percent evaluation.  A 60 percent 
evaluation was assigned for severe empyema, with extensive 
pleural or pleuropericardial adhesions, marked restriction of 
respiratory excursions and chest deformity, intractable to 
treatment.  An 80 percent evaluation was assigned in very 
severe cases, when in addition to the findings and symptoms 
outlined under "severe" there is persistent underweight, 
with marked weakness and fatigability on slight exertion.  In 
cases following interpleural or extrapleural pneumolysis, a 
100 percent evaluation is assigned.

Under the criteria of Diagnostic Code 6845 for chronic 
pleural effusion or fibrosis, effectuated as of October 7, 
1996, a 10 percent evaluation is assigned for Forced Vital 
Capacity in one second (FEV-1) of 71 to 80 percent of 
predicted value, the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent of predicted value.  A 30 percent evaluation 
contemplates FEV-1 of 56 to 70 percent of predicted value, 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent of predicted value.  A 60 percent evaluation is 
assigned for FEV-1 of 40 to 55 percent of predicted value, 
FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
of predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted for FEV-1 less than 40 percent of 
predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or the requirement of outpatient oxygen 
therapy.

A January 1992 VA pulmonary tuberculosis examination report 
contains diagnoses of pulmonary tuberculosis and shortness of 
breath.  Pulmonary functions tests from December 1991 were 
interpreted as showing a mild restrictive deficit and no 
airflow obstruction, with specific findings of FEV-1 of 85 
percent of predicted value, FEV-1/FVC of 106 percent, and 
DLCO of 114 percent of predicted value.   

The Veteran underwent another VA pulmonary tuberculosis 
examination in May 1992, which revealed decreased breath 
sounds throughout the left lung field.  A chest x-ray from 
April 1992 was noted to show left fibrothorax with extensive 
pleural calcification and loss of volume, left hemithorax, 
and no evidence of acute disease.  The examiner cited FEV-1 
of 85 percent of predicted value and DLCO of 114 percent of 
predicted value, apparently from the December 1991 testing.  
The diagnosis was inactive, treated pulmonary tuberculosis 
with left fibrothorax.

In a January 1994 statement, a VA doctor noted that while the 
Veteran's tuberculosis infection was currently inactive, he 
had subsequently developed progressive fibrothorax due to his 
previous reaction to the infection and that he had shortness 
of breath due to this problem.  This shortness of breath had 
made it "impossible" for him to continue with his work as a 
math teacher.

VA pulmonary function testing from June 1994 revealed FEV-1 
of 81 percent of predicted value, FEV-1/FVC of 111 percent, 
and DLCO of 116 of predicted value.

During his August 1995 VA examination, the Veteran reported 
that he was very short of breath and that he wheezed a lot.  
He also told the examiner that he had a "heart attack" in 
1993.  On examination, there was an increased anterior 
posterior diameter of the chest.  There was a marked 
expiratory wheeze on the left.  X-rays showed extensive left 
pleural calcification which had not changed.  There was no 
acute abnormality.  Pulmonary function tests (from September 
1995) showed FEV1 of 80 percent of predicted value, FEV-1/FVC 
of 112 percent, and DLCO of 117 percent of predicted value.  
Total lung capacity was decreased compared to a June 1994 
study, but was within normal limits.  Diffusion capacity was 
normal. The diagnosis was far advanced pulmonary 
tuberculosis, inactive since 1949.  The examiner opined that 
the Veteran had pulmonary insufficiency and cardiac problems 
secondary to his primary tuberculosis.

An October 1996 CT scan showed diffuse left pleural 
calcification resulting in a left fibrothorax with associated 
decreased volume of the left lung compared to the right.  The 
right lung was over-expanded, with the apex herniated to 
midline and displacing the trachea minimally to the left.  No 
evidence of acute air space disease was seen within either 
lung.  The left lung had approximately one-fourth of the 
volume of the right lung, which was over-expanded to 
compensate for restrictive movement of the left lung from 
fibrothorax.  The impression was fibrothorax of the left lung 
from old healed tuberculosis empyema.

A January 1997 VA outpatient pulmonary clinic record showed 
that the Veteran had minimal respiratory symptoms and mild 
restrictive changes on pulmonary function tests related to 
volume loss.

In a statement received in February 1998, Dr. Patel noted 
that, secondary to tuberculosis, the Veteran developed 
fibrothorax, associated with compensatory emphysema of the 
right lung.  Secondary to his lung conditions, he "probably 
has a right sided increased pressure and pulmonary 
hypertension."  Dr. Patel further noted that the Veteran's 
current health status was restricted secondary to a 
combination of the heart and lung conditions and that the 
secondary effect on the heart from the lung condition 
"tenders [him] restricted in physical activity and makes him 
unemployable."  Dr. Patel went on to say that it was likely 
that the Veteran's condition was service connected, "which 
makes him partially disabled."  

During his August 1998 video conference hearing, the Veteran 
testified that, when his tuberculosis was active, he had 
advanced lesions.  He reported that at present three-quarters 
of his left lung was "not working" and that he had 
worsening shortness of breath, thoracic pain associated with 
physical activity due to adhesion of the left lung to the 
chest wall, and decreased strength and energy.

The Veteran underwent a private CT scan of the chest and 
abdomen in December 1998, with relevant findings including 
diffuse volume loss and pleural thickening/calcification in 
the left hemithorax, most consistent with a history of old 
granulomatous disease 50 years ago; and patchy parenchymal 
opacity in the left lobe most likely reflecting parenchymal 
scarring and not typical of reactivation tuberculosis, with a 
primary differential diagnosis including a small area of 
acute subsegmental atelectasis/pneumonia.  

VA medical records from November 1999 to January 2002 show 
continued complaints of chronic left chest wall pain and 
difficulty breathing.  There were decreased breath sounds 
throughout on the left and dullness on percussion greater on 
the left than the right.  The impressions included history of 
tuberculosis with chronic chest wall pain on the left side 
secondary to fibrothorax and chronic obstructive pulmonary 
disease (COPD).  A May 2000 CT scan of the thorax revealed 
left calcified fibrothorax related to prior healed 
tuberculosis, with no active disease or lung mass.  In 
September 2000, the Veteran was treated for left-sided pain 
secondary to fibrothorax.

A February 2001 private medical report reflects the Veteran's 
history of pulmonary tuberculosis in service status post 
pneumothorax.  The Veteran reported significant shortness of 
breath on exertion with treatment by inhalers.  On 
evaluation, there were no breath sounds on the left, clear 
breath sounds on the right, and no difficulty breathing.  The 
assessment was status post pneumothorax for tuberculosis and 
some COPD based on medication and history.

Private lung x-rays from September 2001 revealed densely 
calcified pleural plaques on the left, with some parenchymal 
scarring in the left lung base.  The right lung was clear and 
expanded.  There was no evidence of acute cardiopulmonary 
disease.

As noted above, the grant of a 100 percent evaluation as of 
November 29, 2001 was predicated on results of an 
echocardiogram suggestive of pulmonary hypertension.  

Prior to that date, however, the evidence of record was 
entirely negative for any findings supporting a higher 
rating.  In terms of the tuberculosis criteria, the current 
appellate period followed many years after tuberculosis 
became inactive, with no evidence of far advanced lesions.  
In terms of the pleural component, the Veteran did not 
exhibit moderately severe empyema, with residual marked 
dyspnea or cardiac embarrassment on moderate exertion; or (in 
terms of the current criteria of Diagnostic Code 6845) FEV-1 
of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent of predicted value.  
Rather, the Veteran's disability was largely constituted by 
significant radiological findings, albeit without evidence of 
active tuberculosis; and evidence of no more than moderate 
respiratory limitations upon objective examination.  

Also of note to the Board is the fact that, in February 1998, 
Dr. Patel stated that the Veteran "probably has a right 
sided increased pressure and pulmonary hypertension."  This 
statement, however, does not confirm pulmonary hypertension, 
and the criteria of Diagnostic Code 6845 indicate that this 
finding is to be confirmed by Echo or cardiac 
catheterization, as in fact was the case on November 29, 
2001.  Consequently, the Board does not find that this 
statement is supportive of an increased evaluation.

The Board similarly notes that there existed no basis for a 
further "staged" rating pursuant to Hart prior to November 
29, 2001.  Rather, the symptomatology shown upon examination 
during that period was essentially consistent and fully 
contemplated by the assigned 20 percent disability rating.

Finally, the record does not contain evidence showing that 
this disorder markedly interfered with the Veteran's 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder necessitated frequent, or indeed any, periods 
of hospitalization prior to November 29, 2001.  While the 
January 1994 VA doctor's statement and the February 1998 
statement from Dr. Patel suggest significant effects on 
employability, the Veteran's pulmonary function testing from 
that period indicates no more than moderate impairments of 
breathing.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence does not support an evaluation in excess of 20 
percent for chronic pulmonary tuberculosis, reinfection type, 
moderately advanced, arrested, with fibrothorax, pulmonary 
hypertension, and pleural plaquing prior to 
November 29, 2001, and the claim must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

III.  TDIU

A TDIU rating may be assigned upon a showing that a Veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to 
a Veteran's level of education, special training, and 
previous work experience, but age and the impairment caused 
by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

Section 4.16 specifically provides for a TDIU rating where 
the schedular rating is less than total.  As the Veteran has 
been assigned a 100 percent schedular disability evaluation 
from November 29, 2001, he cannot be assigned a TDIU rating 
on or after that date, and the Board will address only 
whether a TDIU rating may be assigned during the period prior 
to the assignment of a 100 percent schedular rating.

As the one service-connected disability was rated as 
20 percent disabling prior to November 29, 2001, the Veteran 
did not meet the criteria for consideration for TDIU under 
38 C.F.R. § 4.16(a).  In considering the applicability of 
38 C.F.R. § 4.16(b), the Board finds nothing in the record to 
suggest that this was an "exceptional" case prior to 
November 29, 2001.  The Veteran's initial application for 
TDIU was received on July 26, 1990.  In the application, he 
confirmed working as a teacher from 1972 to 1990 and having 
six years of college education.  In an August 1991 VA 
treatment note, he was described as retired from teaching.

The Board is aware of the January 1994 VA doctor's statement 
that the Veteran's shortness of breath made it impossible for 
him to continue working as a math teacher.  This statement, 
however, did not address whether all substantially gainful 
employment was precluded.  Specifically, the doctor failed to 
note whether sedentary employment was possible.  

Also of note to the Board is Dr. Patel's February 1998 
statement that the combination of the lung condition and the 
"secondary effect of this on his heart from the lung 
condition" made the Veteran unemployable.  The Board would 
point out, however, that service connection is not in effect 
for any cardiovascular diseases, and there is no indication 
from Dr. Patel or any other medical professional that the 
service-connected lung disability, in and of itself, rendered 
the Veteran unemployable prior to November 29, 2001.

In summary, there is simply no medical evidence in the record 
dated prior to November 29, 2001 indicating that the 
Veteran's service-connected lung disorder, in and of itself, 
precluded him from securing or following a substantially 
gainful occupation.  For that reason, the criteria for the 
grant of TDIU were not met prior to that date, and the claim 
of entitlement to a TDIU rating must be denied.  

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), notice must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim; (2) VA will seek to provide; and 
(3) the claimant is expected to provide.  

In this case, the statutory and regulatory provisions cited 
above were enacted after the appealed rating decisions.  A 
notice letter fulfilling the requirements of 38 C.F.R. § 
3.159(b) on the service connection and increased rating 
issues, as well as the initial TDIU claim, was furnished to 
the Veteran in July 2003.  In conjunction with the 
application for secondary service connection for a 
restrictive pulmonary effect as a consequence of left-sided 
pulmonary parenchymal destruction secondary to service-
connected pulmonary tuberculosis, the Veteran was notified of 
VA's practices in assigning disability evaluations and 
effective dates for those evaluations in a September 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran had also been mailed a letter in March 
2006, shortly after the Dingess decision was issued, that 
covered the specific notice required by Dingess.  The 
Veteran's appeal was most recently readjudicated in a March 
2009 Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims addressed in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  The Veteran was also afforded 
multiple VA examinations addressing the symptoms and severity 
of his service-connected pulmonary disability, and the Board 
obtained a VHA opinion addressing the hypertension claim.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board 
further notes that all action requested in the July 2003 
remand, namely the issuance of a corrective notice letter and 
readjudication of the Veteran's claims, was fully 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Service connection for hypertension, to include as secondary 
to the Veteran's service-connected chronic pulmonary 
tuberculosis, reinfection type, moderately advanced, 
arrested, with fibrothorax, pulmonary hypertension, and 
pleural plaquing, is denied.

An evaluation in excess of 20 percent for chronic pulmonary 
tuberculosis, reinfection type, moderately advanced, 
arrested, with fibrothorax, pulmonary hypertension, and 
pleural plaquing prior to November 29, 2001 is denied.

A TDIU rating is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


